Citation Nr: 0124547	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  98-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $2,840.04, to 
include consideration of whether the overpayment was properly 
created.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from December 1954 to December 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1997 by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) No. Little Rock, Arkansas 
Regional Office (RO).  

The Board remanded the case for additional development in 
August 1999.  The case is now ready for appellate review.  



FINDINGS OF FACT

1.  An overpayment of $2,840.04 was created when the 
appellant received pension benefits which were paid based on 
incomplete information regarding the appellant's income and 
medical expenses.

2.  Recovery of the overpayment in the amount of $2,840.04 
from the appellant would not be against equity and good 
conscience.  


CONCLUSION OF LAW

A waiver of recovery of an overpayment of pension benefits in 
the amount of $2,840.04 is not warranted.  38 U.S.C.A. 
§ 5302(c) (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 1.965 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the decision, the statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and letters sent to the appellant informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The RO 
also supplied the appellant with the applicable regulations 
in the SOC and SSOC.  The basic elements for establishing 
entitlement to a waiver have remained unchanged despite the 
change in the law with respect to duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The claims file contains the 
veteran's financial status reports.  The appellant has 
declined a hearing.  The RO wrote to the veteran in August 
1999 and requested that he provide additional evidence, but 
the veteran did not respond.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the reports coupled with the other evidence of record provide 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Many of the facts pertaining to the claim for a waiver of 
overpayment of pension are not in dispute.  The veteran 
originally applied for VA nonservice-connected pension 
benefits in January 1990.  In his claim form, he reported 
that he did not receive any benefits from the Social Security 
Administration.  In a decision of December 1990, the RO 
determined that the veteran was permanently and totally 
disabled for pension purposes.  The VA subsequently began 
paying the veteran pension benefits.

In February 1992, the veteran wrote to the RO and stated that 
he did not know that he was supposed to report Social 
Security benefits to the VA until that date.  He reported 
that he was receiving benefits in the amount of $897.60 per 
month.  He requested that enclosed medical expenses be used 
to reduce his countable income.  He further requested that 
expenses for medical insurance in the amount of $3,090.72 be 
used for the purpose of showing prospective payment of 
medical expenses.  The RO subsequently made adjustments based 
on the additional information which had been received.  In a 
letter dated in February 1992, the RO advised the veteran 
that they had allowed medical expenses of $3,090 as a 
continuing medical expense, and that a decrease in such 
expenses was a change in income which must be reported 
immediately to prevent an overpayment.  In a letter dated in 
May 1992, the RO noted that retroactive adjustments resulting 
from the veteran's receipt of social security benefits had 
resulted in an overpayment of benefits in the amount of 
$11,356.00.  In July 1992, the RO waived that overpayment 
based on a conclusion that repayment would result in hardship 
to the veteran.  

A letter from the RO dated in February 1993 shows that the 
veteran's disability pension benefits were terminated 
effective January 1, 1993, based on an increase in his 
countable income.  In October 1994, the veteran submitted a 
pension eligibility verification report in which he reported 
having income from Social Security in the amount of $949.10 
per month.  In November 1994, the RO wrote to the veteran and 
advised him that they could not grant his claim for pension 
benefits because his income of $11,389 per year exceeded the 
maximum annual rate of income for a veteran with a spouse of 
$10,240.  Later in November 1994, the RO received a statement 
in support of claim from the veteran in which he asked that 
his pension benefits be reinstated based on prospective 
payment of unreimbursed medical expenses in the amount of 
$3,171.08.  

The RO subsequently granted such benefits.  In the award 
letter dated in January 1995, the RO advised the veteran that 
in computing his countable income, the VA had considered 
medical expenses in the amount of $3,171.  It was further 
stated that they had used the medical expenses to reduce the 
countable income, and that a decrease or ending of recurring 
medical expenses was considered to be a change of income.  
The veteran was advised that he must immediately report any 
change in his expected recurring expenses to the VA, and that 
failure to promptly notify the VA could result in an 
overpayment which the veteran would have to repay.  The 
veteran was again provided with this same information in a 
letter from the RO dated in June 1996.

In March 1997, the RO proposed stopping benefits payments 
because the RO had not received a report of unreimbursed 
medical expenses for 1994, 1995 or 1996.  The veteran 
subsequently submitted medical expense reports for those 
years in March 1997.  However, the amount of the medical 
expenses was lower than the $3,171 figure upon which his 
pension benefits had been based.  He reported having only 
$2,032.20 medical expenses in 1994, $2090.20 in expenses in 
1995, and $1,976.00 in expenses in 1996.  The RO calculated 
that the fact that these expenses had been lower than 
previously expected resulted in a retroactive reduction of 
the veteran's pension benefits which in turn resulted in the 
creation of an overpayment in the amount of $2,840.04.  

After reviewing the record, the Board initially finds that 
there is no question that the overpayment of pension benefits 
was properly created.  Basic entitlement to pension exists 
if, among other things, the veteran meets the net worth 
requirements and has an annual income not in excess of the 
applicable maximum annual pension rate.  38 U.S.C.A. § 1521; 
38 C.F.R. §§ 3.3, 3.23, 3.274.  The maximum annual rate is 
periodically increased from year to year. 38 C.F.R. § 
3.23(a).  Under 38 C.F.R. § 3.272(g), an amount equal to 
unreimbursed medical expenses will be excluded when 
calculating a veteran's income for pension purposes when 
certain requirements are met.

In calculating the veteran's countable income for pension 
purposes for the years 1994 and later, the RO had excluded 
expected medical expenses in the amount of $3,171 as had been 
reported by the veteran.  Ultimately, however, the veteran's 
unreimbursed expenses were not that high.  The RO outlined 
the calculation of the overpayment in a letter to the veteran 
dated in August 1999.  The RO noted that during the period 
from December 1994 through June 1997 the veteran was paid 
$3,576 in pension, but was only due $735.96, resulting in an 
overpayment of $2,840.04.  The veteran does not dispute the 
fact that his medical expenses were lower than had been 
expected and that this resulted in an overpayment of pension 
benefits, nor does he question the amount of the calculation 
of the overpayment.  Therefore, the only issue to be decided 
on appeal is whether a waiver of the overpayment is warranted 
under the facts of this case.

The veteran contends that he is entitled to waiver of 
overpayment of pension benefits in the amount of $2,840.04.  
He asserts that he was not aware that he had to report that 
his medical expenses had decreased.

There cannot be any indication of fraud, misrepresentation, 
or bad faith on the part of the person seeking the waiver.  
See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.964(a), 
1.964(a)(2).  The misrepresentation must be more than non-
willful or mere inadvertence.  See 38 C.F.R. § 1.962(b).  The 
term "bad faith" generally describes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  See 
38 C.F.R. § 1.965(b)(2).  Lack of good faith is an absence of 
an honest intention to abstain from undertaking unfair 
advantage of the holder and/or the Government.  See 38 C.F.R. 
§ 1.965(b)(2).  After reviewing the record, the Board finds 
that the evidence does not reflect fraud, misrepresentation, 
or bad faith.  Therefore, the request for a waiver may be 
considered.  

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962.  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the appellant was at fault in the 
creation of the debt.  The appellant's failure to accurately 
report his financial status, such as a change in the amount 
of his recurring medical expenses, as he had been requested 
to do on an ongoing basis, directly resulted in the creation 
of the overpayment.  Although the veteran contends that he 
was not aware that he had to report a decrease in such 
expenses, the Board notes that the VA letters specifically 
advised him to do so on several occasions.  Moreover, the 
fact that the veteran had previously on two occasions 
requested recalculation of his eligibility based on the 
existence of medical expenses demonstrates that he was well 
aware of the importance of the existence of such expenses in 
the calculation of the amount of benefits to which he was 
entitled.  Therefore, the Board does not agree with the 
veteran's contention that he was not at fault in failing to 
report a decrease in such expenses.  

The Board further finds that the fault of the debtor 
outweighs any fault attributable to the VA.  There is no 
fault which can be attributed to the VA in this case.  The VA 
had no way of knowing of the inaccuracies in the information 
which the veteran had supplied previously.  Although the 
veteran's representative has stated that the VA was at fault 
in failing to request that the veteran provide proof of his 
medical expenses on a yearly basis, the Board would point out 
the veteran was notified in January 1995 and June 1996 of his 
responsibility to provide such information.  

The Board also finds that collection of the debt would not 
deprive the appellant of basic necessities.  A financial 
status report from the veteran dated in August 1997 reflects 
that he has monthly income of $1,029.80, and expenses of 
$1,055.38, resulting in a monthly deficit of $25.58.  

The Board further notes, however, that a report of contact 
dated in September 2000 shows that the veteran's wife began 
receiving monthly social security benefits in the amount of 
$397 effective from November 1998.  The amount is currently 
$412.  The income from the veteran's wife's social security 
payments may both be considered when determining whether he 
has the means with which to repay his debt.  When these 
additional payments are taken into account, the veteran's 
income exceeds his expenses and provides a source with which 
to satisfy the overpayment.  

The Board finds no reason to conclude that the recovery of 
the overpayment would nullify the objective for which the 
benefits were intended.  The pension program was intended to 
aid persons with less income or higher medical expenses than 
the appellant.  Therefore, recovery of the overpayment would 
not defeat the purpose of the VA pension benefits program.

The provision regarding unjust enrichment is applicable in 
this case.  The appellant has received an overpayment of 
benefits to which he was not entitled under the law.  Waiver 
of the collection of that overpayment would result in unjust 
enrichment to the appellant.

Finally, the Board notes that there is no indication that the 
appellant has changed his position to his detriment based on 
reliance on VA benefits.  He has not made any large purchases 
or incurred other large debts based on an expectation of 
receiving VA benefits.

In summary, all of the elements set forth in 38 C.F.R. 
§ 1.965 weigh against the appellant's claim for a waiver.  
Based on consideration of the foregoing elements, the Board 
finds that recovery of the $ $2,840.04 overpayment from the 
appellant would not be against equity and good conscience.  
Accordingly, a waiver is not warranted.



ORDER

Waiver of overpayment of pension benefits in the amount of 
$2,840.04 is denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 


